DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “comunictions” should read --communications-- in box 1006 of Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:
In claim 18, line 2, “receiver” should read --a receiver--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "an operating frequency" in line 3.  It is not clear to what device or apparatus this operating frequency is referring to, thus rendering the claim indefinite.
Claim 11 recites the limitation "the N bits" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "cycle speeds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamdi (USPAP 2002/0181567).
	Regarding claim 1, Hamdi’s Fig. 3 shows a power receiver (51b) executing in-band communication with a power transmitter (51a), the power receiver (51a and 51b comprise a generic communication system that can include a wireless power system) configured to:
recognize a change in frequency that identifies a training sequence (see abstract);
determine an impulse response (see “estimated impulse response” in abstract) with respect to the training sequence; and
cancel an effect (see “filter coefficients” in abstract and echo cancellers 52a and 52b in Fig. 3) of the impulse response during the in-band communication.
	As to claim 5, Hamdi’s Fig. 3 shows the power receiver of claim 1, wherein the training sequence is known to the power receiver (see lines 3-4 of the abstract).
	As to claim 13, Hamdi’s Fig. 3 clearly shows the power receiver of claim 1, wherein a system (Fig. 3 is a communication system) comprises the power transmitter and the power receiver.
	As to claim 14, Hamdi’s Fig. 3 shows the power receiver of claim 13, wherein the system comprises one or more non-linear components (not shown but implied).
	As to claim 16, Hamdi’s Fig. 3 clearly shows the power receiver of claim 1, wherein the in-band communication comprises one or more data packets communicating control data (see Figs. 4 and 5 where there is a computer interfacing with the communication system).
	As to claims 17 and 20, these claims are rejected for the same reasons as claims 1 and 13, respectively.

Allowable Subject Matter
Claims 2-4, 7-10, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 11, and 15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849